


 

EXTENSION OF OPTION AGREEMENT




WHEREAS, ARBUTUS MINERALS LLC (“Arbutus’) and LRE EXPLORATION LLC (“LRC”) are
parties to an Option Agreement ( the “Agreement”) dated November 30, 2010; and




WHEREAS, Section 4.3 b) of the Agreement requires LRE to pay Arbutus Ten
Thousand Dollars ($10,000) on or before November 30, 2011; and




WHEREAS, Arbutus and LRE desire to extend the November 30, 2011 payment date by
Six (6) additional months,




NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:




·

The payment date of November 30, 2011 as defined in the Agreement is hereby
extended to May 31, 2012.




·

All other terms of the Agreement shall remain in full force and effect.




This agreement may be executed in counterpart.




IN WITNESS WHEREOF, the parties have executed this Extension of the Option
Agreement effective as of October 18, 2011.










ARBUTUS MINERALS LLC










per /s/ Richard Green

       Richard Green, Manager













LRE EXPLORATION LLC










per /s/ Ruth Cruz

       Ruth Cruz Santos, Manager









